Citation Nr: 1302040	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-23 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for left hip osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2012, the Board requested an opinion from the Veterans Health Administration (VHA).  A November 2012 VHA opinion has been associated with the claims file.


FINDING OF FACT

The competent medical evidence, and competent and credible lay, evidence of record shows that the appellant has left hip osteoarthritis that is related to service.  


CONCLUSION OF LAW

Left hip osteoarthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence

 and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997). 

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

The appellant contends that he has left hip osteoarthritis as a result of service.  For the reasons that follow, the Board finds that service connection is warranted.

An October 2006 VA X-ray report indicates the appellant had minimal degenerative changes of the left hip.  Sclerosis and a subchondral cyst were noted in the head of the left femur.  A May 2009 VA examination report reflects that the appellant had a diagnosis mild left hip osteoarthritis.  Thus, the appellant had a current disability during the period on appeal, satisfying the first element of a service connection claim.

In evaluating the second element of service connection, that of in-service incurrence, in his December 2006 claim, the appellant stated that he had a hip injury while in Vietnam.  The appellant's service treatment records indicate he did not have any hip conditions noted upon entry to service.  In a February 1964 report of medical history, the appellant denied having arthritis or rheumatism or a bone, joint or other deformity.  A November 1967 induction examination report indicates the appellant's lower extremities were normal.  In a November 1967 report of medical history, the appellant denied having arthritis or rheumatism or a bone, joint or other deformity.  


An October 1969 orthopedic clinic service record reflects that the appellant had a history of some pain in the light thigh on frequent walking since September 1968.  On physical examination, the report noted that he had Tinel's over the inguinal ligament and unpleasant dysesthesia in distal of the lateral femoral cutaneous nerve.  The neurological exam was otherwise ok.  The report stated that X-rays of the pelvis and left femur showed that he, "Has sclerotic areas, both ischial rami, surrounded by lucency."  The impression was "meralgia paresthetica."  

An October 1969 neurology consultation sheet indicates the appellant was evaluated for possible meralgia paresthetica.   He reported that he fell in September 1968 on his left hip and had some left thigh pain.  In March 1969 he fell on his left thigh.  Since that time he had frequent somewhat painful paresthesia on the left latero-anterior thigh- aggravated by exercise and walking, relieved by resting.  Pain was not always present lately, but definitely interfered with effectiveness when he had it.  On physical examination the appellant's gait was normal and his leg strength was normal.  Following a physical examination, the assessment was probable meralgia paresthetica - post-traumatic.  

An August 1969 separation examination report indicates the appellant had intermittent painful numbness and tingling in the left leg due to an injury to the nerve.  An August 1969 report of medical history indicates the appellant reported a history of pain in the left thigh when walking very often, since September 1968.  Thus, the evidence reflects that the appellant has a current left hip disability and left hip pain in service.   

The appellant was evaluated at a May 2009 VA examination to determine whether his left hip osteoarthritis was related to service.  The VA examiner noted that the appellant had a diagnosis of meralgia paresthetica during service and that he continued to experience pain and numbness in the lateral part of his thigh.  The VA examiner found that left hip osteoarthritis was likely not related to meralgia paresthetica.  The VA examiner noted that X-rays taken during service did not indicate any arthritis in the hip.  There were also no acute fractures.  Therefore, the VA examiner found that the current degenerative changes within the head of the left femur were not likely to be related at all to his service.  However, the VA examiner incorrectly stated that the appellant injured his hip once in service.  The October 1969 service treatment record indicates the appellant reported falling on his left hip in September 1968 and falling on his left thigh in March 1969.  Thus, the VA opinion is inadequate and does not have probative value.

In a November 2012 VHA opinion, a VA physician found that it is at least as likely as not that the appellant's left hip osteoarthritis was caused by the two left hip injuries in 1968 and 1969.  The VA examiner stated that it was documented that the patient had 2 injuries of the left hip in 1968 and 1969.  The injury to the hip joint was not demonstrated on X-ray.  The VA examiner stated that it is a known fact that significant injuries to the hip joint articular cartilage may not be detected on X-ray.  He further stated that it is increasingly clear that injury to joint cartilage may be followed by degeneration of the joint cartilage.  The VA physician stated that the time interval between injury and arthritis is not known.  He did not think this question could be answered with known facts.  Therefore, he thought the appellant's present arthritis could possibly be caused by the injuries, but he certainly did not know what the odds were of this.  Since he did not know, the VA physician answered in favor of the appellant.  As the VA examiner reviewed the claims file and provided a thorough rationale for his opinion, the Board finds the opinion to be highly probative.

In sum, the evidence shows that the appellant has a current diagnosis of left hip osteoarthritis.  The appellant's service treatment records reflect that he had two left hip injuries in service in 1968 and 1969.  In the November 2012 VHA opinion, the VA physician found that it was at least as likely as not that the appellant's left hip osteoarthritis was caused by the two left hip injuries in service.  Although the May 2009 VA examiner found that the appellant's left hip osteoarthritis was likely not related to service, the VA opinion was inadequate and thus lacked probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the evidence of record supports a finding that the appellant's left hip osteoarthritis is related to service.  Accordingly, the Board concludes that service connection is warranted for left hip osteoarthritis.       


ORDER

Entitlement to service connection for left hip osteoarthritis is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


